Name: Commission Regulation (EEC) No 1776/79 of 10 August 1979 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto
 Type: Regulation
 Subject Matter: transport policy;  plant product;  EU finance
 Date Published: nan

 11 . 8 . 79 Official Journal of the European Communities No L 203/ 15 COMMISSION REGULATION (EEC) No 1776/79 of 10 August 1979 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto sify 'USA medium rice under type 5 and 'USA long grain' under type 1 2 ; Whereas, since the description 'USA long grain ' may refer to rice both of type 12 and type 13 , it is neces ­ sary to omit type 13 and , under type 12, the words 'South American ' after 'Blue Bonnet' ; Whereas 'Egyptian medium' rice, 'Cangi^ao' broken rice from Brazil and 'Second heads' broken rice from the United States of America are sometimes offered on the world market ; whereas it is therefore advisable to include these qualities in the Annexes to the afore ­ said Regulation (EEC) No 1613/71 ; Whereas Council Regulation (EEC) No 652/79 ( 7) fixed the coefficient for the conversion into ECU of amounts fixed in units of account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1 552/79 (2), and in particular Article 16 (5) thereof, Whereas pursuant to Article 16 (2) and (3) of Regula ­ tion (EEC) No 1418/76 corrective amounts for long grain rice should be fixed so as to cover the difference in value between the standard quality fixed in respect of round grain rice and the long grain variety represen ­ tative of Community production ; whereas this differ ­ ence in value was fixed at 20 units of account per tonne by Commission Regulation (EEC) No 1626/78 (3); Whereas, by Regulation (EEC) No 1 773/79 (4), the said difference in value was reduced by half ; whereas this reduction must therefore be taken into account in adjusting the corrective amounts for long grain rice set out in Annex II to Commission Regulation (EEC) No 1613/71 (5 ), as last amended by Regulation (EEC) No 2309/78 (6) ; Whereas certain types of broken rice set out in Annex III to Regulation (EEC) No 1613/71 have proved to be of a quality not justifying their inclusion ; whereas the corrective amount to be added to the prices of these types of broken rice should accordingly be increased from 10 units of account ( 12 09 ECU) to 15 units of account ( 1813 ECU); Whereas medium and long grain rice from the United States of America are most often offered under the description 'USA medium' and 'USA long grain ' respectively without the variety being specified ; whereas it is advisable to include these descriptions in Annex II to Regulation (EEC) No 1613/71 and to clas ­ HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1613/71 is hereby amended as follows : 1 . In the second subparagraph of Article 1 ( 1 ) the expression '6 units of account per tonne' is replaced by '7-25 ECU per tonne'. 2 . In Article 5 (2) the expression '0-10 unit of account per 100 kilograms' is replaced by ' 1-21 ECU per tonne'. 3 . Annexes I , II and III are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 1 September 1979 . (!) OJ No L 166, 25 . 6 . 1976, p. 1 . ( 2 ) OJ No L 188 , 26 . 7 . 1979, p. 9 . (3 ) OJ No L 190, 13 . 7 . 1978 , p. 18 . (4 ) See page 10 of this Official Journal . (5 ) OJ No L 168 , 27 . 7 . 1971 , p . 28 . ( b) OJ No L 278 , 3 . 10 . 1978 , p . 25 . ( 7) OJ No L 84, 4 . 4 . 1979, p. I. 11 . 8 . 79No L 203/ 16 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1979 . For the Commission Finn GUNDELACH Vice-President 11 . 8 . 79 Official Journal of the European Communities No L 203/ 17 ANNEX I (ECU per tonne) Type Rice qualities Corrective amounts for husked rice to be added to the price 1 Burmese, Cambodian and Vietnamese shorts Brazilian , Chinese , Korean , Greek, Hungarian , Japanese and Turkish rounds 1209 2 Argentina rounds 604 3 California Pearl Australian , Egyptian , Moroccan , Spanish , Uruguayan rounds and USA short grain 0 1 . The qualities referred to in Annex I relate to husked rice of grades :  top in the case of Egyptian round ,  2 in the other cases . 2 . In the case of rice of a grade higher than the grades referred to under 1 , the amount to be added shall be reduced by 3-63 ECU per tonne . 3 . In the case of offers of rice of a grade lower than the grades referred to under 1 , the amount to be added shall be increased by 3.63 ECU per tonne per grade . 4 . In the case of offers where the grade is not specified , the amount to be added shall be increased :  by 3.63 ECU per tonne for rice containing not less than 15 % but less than 25 % of broken rice ,  by 7.25 ECU per tonne for rice containing 25 % of broken rice or more . 5 . In the absence of information enabling the exact characteristics of a quality of rice to be identi ­ fied , the offer shall be taken to apply to best-quality rice . 11 . 8 . 79No L 203/ 18 Official Journal of the European Communities ANNEX II (ECU per tonne) Type Rice quality Corrective amounts for husked rice To be deducted from the price To be added to the price 1 'Long' China  12-09 2 Spanish medium, Egyptian medium  8.46 3 Uruguay selection , South American Bluerose  6-04 4 Arkose , Calrose , Gulfrose, Magnolia , Northrose, Zenith  4-84 5 Bluerose USA, Nato, USA medium 0 0 6 Pakistani Begami , ' Indochinese' long, Burmese long 2-42  7 Makalioka, Vary Lava 7-25  8 South American Carolina rice 1209  9 Pakistani Basmati , Fortuna, Guyana, Surinam 25.39  10 Alicambo, Century Patna, Edith of Mexico, Rexoro 37.48  11 Siam 42-31  12 Belle Patna, Bluebell , Blue Bonnet, Star Bonnet , USA long grain 48.36  1 . The qualities referred to in Annex II relate to husked rice of grades :  B in the case of Siam rice ,  2 in other cases . 2 . In the case of offers of rice of a grade higher than the grades referred to under 1 , the amount to be deducted shall be increased by 3.63 ECU per tonne . 3 . In the case of offers of rice of a grade lower than the grades referred to under 1 , the amount to be deducted shall be reduced by 3.63 ECU per tonne per grade . 4 . In the case of offers where the grade is not specified , the amount to be deducted shall be reduced by :  3.63 ECU per tonne for rice containing not less than 15 % but less than 25 % of broken rice,  7.25 ECU per tonne for rice containing 25 % of broken rice or more . 5 . In the absence of information enabling the exact characteristics of a quality of rice to be identi ­ fied , the offer shall be taken to apply to best-quality rice . 11 . 8 . 79 Official Journal of the European Communities No L 203/ 19 ANNEX III (ECU per tonne) Type Broken rice qualities Corrective amounts for broken rice To be deducted from the price To be added to the price 1 Burma 2/3/4, Burma B 2/3/4 Brazil 1 /4, Brazil 1 /4 + 1 /2, Brazil CangiÃ §ao Cambodia 3 + 4 1813 2 USA Brewers No 5 Argentina 1 /4, Argentina 1 /4 + 1 /2 USA Brewers No 4 China No 2 Brazil 1 / 2 Egypt type 1 , Egypt type 2 Turkish fine Guyana Russia Surinam 1 /4 USA Brewers No 3 Argentina 1 /2 1209 3 Egypt type 0 Glutinous Cl and C3 USA Brewers No 2 Argentina 3/4 Burma 1 /2 Cambodia 1 /2 Siam Cl ordinary FAQ Siam C3 ordinary FAQ Surinam 1 /2 Siam C3 special FAQ Uruguay 1 /2 USA second heads 604 4 Glutinous A1 Siam Cl special FAQ USA Brewers No 1 African Spain Gruesos 0 0 5 Siam A1 special Siam A1 super Surinam 3/4 604